DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 11/17/2020.
Preliminary amendment filed on 01/29/2021 is acknowledged. Claims 2-21 are pending. Claims 2, 11, and 18 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic and CON priority details.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 01/29/2021.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is requested to check other  informality, language, spelling, typo  issues, informal marks (if applicable) for specification to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard. Further, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar, language issues in claim) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 2-11, 16-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madan et al. (US 2007/0211510 A1).
Regarding independent claim 2, Madan teaches a method (method for controlling plate line resistance to reduce negative voltage spikes associated with write current to reduce depolarization of FeCap. See Abstract. See Annotated version of Fig. 6A for all Fig. 6A references), comprising: 

    PNG
    media_image1.png
    693
    674
    media_image1.png
    Greyscale

identifying a short (Fig. 6A: 604, para [0069]) between a first cell plate (Fig. 6A: PL60-61 portion) and a second cell plate (Fig. 6A: PL58-59 portion) that is adjacent to (identifying is performed to ensure proper groups to reduce negative voltage spike in plate line), 
the first cell plate (Fig. 6A: PL60-61 portion) included in a first cell plate group (Fig. 6A: PL60-61 associated with row 60, 61) comprising a first plurality of cell plates (Fig. 6A: plate segments by row and columns) and the second cell plate (Fig. 6A: PL58-59 portion) included in a second cell plate group (Fig. 6A: PL58-59 associated with row 58, 59) comprising a second plurality of cell plates (Fig. 6A: plate segments by row and columns); and 
activating, concurrently (when e.g. Fig. 6A memory cell 404M is selected, e.g. “dummy cell” 404D is also selected such that voltage spike is reduced via short 604), a first access line (Fig. 6C: WL60, WL61 with “dummy cell” 404D) coupled with a first set of ferroelectric memory cells associated with the first cell plate (Fig 6A: cells in row 60, 61) and a second access line  (Fig. 6C: WL58, WL59 with memory cell 404M) coupled with a second set of ferroelectric memory cells associated with the second cell plate (Fig 6A: cells in row 58, 59) based at least in part on identifying the short between the first cell plate and the second cell plate (When e.g. Fig. 6A memory cell 404M is selected, e.g. “dummy cell” 404D is also selected such that voltage spike is reduced via short 604 shown. In context of para [0056], para [0059], para [0060], para [0064], and para [0069]: word lines are activated to access memory element after a short is verified between plate lines to mitigate voltage spike. Thus word line activation happens after plate line shorting and depends on plate line shorting). 

Regarding claim 3, Madan teaches the method of claim 2, further comprising: identifying that the first cell plate is in a last position (association with dummy regions in edges or boundaries) in the first cell plate group (para [0044], lines 1-3 and Fig. 6A: plate portion associated with dummy cell is located in the “edges or boundaries of the array”).
Regarding claim 4, Madan teaches the method of claim 3, further comprising: identifying that the second cell plate is in a first position (association with non edges or no dummy regions)  in the second cell plate group (see Fig. 6A).
Regarding claim 5, Madan teaches the method of claim 2, wherein the first plurality of cell plates are adjacent (Fig. 6A: located in same row 60-61) and the second plurality of cell plates are adjacent (Fig. 6A: located in same row 58-59) .
Regarding claim 6, Madan teaches the method of claim 2, further comprising: identifying a third cell plate (Fig. 6A: PL56-57 portion)  included in a third cell plate group (when Fig. 6A: PL56-57 used for dummy cell in DL column. See also Fig. 6C 604 short location and usage applicable for dummy cell and memory cell); and 
identifying a fourth cell plate (Fig. 6A: memory cell in column 1, row WL58-59) included in the second cell plate group (e.g. Fig. 6A: PL58-59) or the third cell plate group (claimed functional configuration is taught when another cell in another column is selected and dummy cell/ plates in dummy column used for spike discharging).
Regarding claim 7, Madan teaches the method of claim 6, further comprising: identifying that the third cell plate (Fig. 6A: PL56-57 portion) is adjacent to the fourth cell plate (Fig. 6A: PL58-59 portion); selecting the third cell plate and the fourth cell (see Fig. 6A configuration. Claimed functional configuration is taught when another cell in another column is selected and dummy cell/ plates in dummy column used for spike discharging).
Regarding claim 8, Madan teaches the method of claim 6, further comprising: identifying that the fourth cell plate (Fig. 6A: PL58-59 portion) is included in the second cell plate group (Fig. 6A: PL58-59).
Regarding claim 9, Madan teaches 9 the method of claim 6, further comprising: identifying that the third cell plate (Fig. 6A: PL56-57 portion) is in a first position (dummy or edge region or dummy column) in the third cell plate group (Fig. 6A: PL56-57).
Regarding claim 10, Madan teaches the method of claim 9, further comprising: identifying that the fourth cell plate (Fig. 6A: PL58-59 portion) is in a last position (last position is too board and does not impose any meaningful limitation in this context. See Fig. 6A and 6C configuration where memory cells from various rows/ columns can be selected and associated dummy cells/ plates selected for spike reduction) in the second cell plate group (Fig. 6A: PL58-59).
Regarding independent claim 11, Madan teaches a method (method for controlling plate line resistance to reduce negative voltage spikes associated with write current to reduce depolarization of FeCap. See Abstract. See Annotated version of Fig. 6A for all Fig. 6A references), comprising: 
identifying a first cell plate (Fig. 6A: PL60-61 portion) included in a cell plate group (Fig. 6A: PL60-61) comprising a plurality of cell plates (Fig. 6A: plate segments by row and columns) a second cell plate (Fig. 6A: PL58-59 portion) included in the cell plate group (Fig. 6A: PL58-59) comprising the plurality of cell plates (Fig. 6A: plate segments by row and columns); 
determining a spatial relationship (see Fig. 6A-6D: special distance between adjacent PL’s that justifies designing short for voltage spike reduction in plate lines. e.g. special distance between PL60-61 and PL58-59) between the first cell plate (Fig. 6A: PL60-61 portion) and the second cell plate (Fig. 6A: PL58-59 portion) based at least in part on identifying the first cell plate and identifying the second cell plate (special distance between adjacent PL’s that justifies designing short for voltage spike reduction in plate lines. See Fig. 6A-6D in context of para [0056], para [0059], para [0060], para [0064], and para [0069]. Apparatus configuration in Fig. 6A-6D teaches the limitations); and 
determining that a short exists (Fig. 6C: 604 or, Fig. 6A: 604) between the first cell plate (Fig. 6A: PL60-61 portion) and the second cell plate (Fig. 6A: PL58-59 portion) based at least in part on the spatial relationship (see Fig. 6C. See Fig. 6A-6D in context of para [0056], para [0059], para [0060], para [0064], and para [0069]. Apparatus configuration in Fig. 6A-6D teaches the limitations. Apparatus teaches shorts between plate lines based on spatial relations. Shorts enable controlling plate line resistance to reduce negative voltage spikes associated with write current to reduce depolarization of FeCap. See Abstract. See Annotated version of Fig. 6A for all Fig. 6A references).


Regarding claim 16, Madan teaches 16 the method of claim 11, identifying that the first cell plate is located in a first position of the cell plate group; and identifying that the second cell plate is located in a second position in the cell plate group. (See claims 1-10 rejection analysis)
Regarding claim 17, Madan teaches the method of claim 11, wherein the first cell plate is coupled with a first access line (Fig. 6A: WL60-61) and the second cell plate coupled with a second access line (Fig. 6A: WL58-59).
Regarding independent claim 18, Madan teaches an apparatus (see Fig. 6A-6D: FeRAM apparatus. See Annotated version of Fig. 6A for all Fig. 6A references), comprising: 
a cell plate group (Fig. 4: 400 "array plate group" generally sharing plate drivers. Further shown in Fig. 6C. see para [0055]) comprising a plurality of cell plates including a first cell plate (Fig. 6A: PL60-61 portion) and a second cell plate (Fig. 6A: PL58-59 portion); and 
a memory controller coupled with the cell plate group, 
wherein the memory controller (para [0049]: “control circuitry in the device”) is operable to: 
identify the first cell plate (Fig. 6A: PL60-61) included in the cell plate group and the second cell plate (Fig. 6A: PL58-59) included in the cell plate group; 
determine a spatial relationship (see Fig. 6A-6D: special distance between adjacent PL’s that justifies designing short for voltage spike reduction in plate lines. e.g. special distance between PL60-61 and PL58-59) between the first cell plate (Fig. 6A: PL60-61 portion) and the second cell plate (Fig. 6A: PL58-59 portion)  special distance between adjacent PL’s that justifies designing short for voltage spike reduction in plate lines. See Fig. 6A-6D in context of para [0056], para [0059], para [0060], para [0064], and para [0069]. Apparatus configuration in Fig. 6A-6D teaches the limitations); and 
determine that a short between the first cell plate and the second cell plate based at least in part on the spatial relationship (see Fig. 6C. See Fig. 6A-6D in context of para [0056], para [0059], para [0060], para [0064], and para [0069]. Apparatus configuration in Fig. 6A-6D teaches the limitations. Apparatus teaches shorts between plate lines based on spatial relations. Shorts enable controlling plate line resistance to reduce negative voltage spikes associated with write current to reduce depolarization of FeCap. See Abstract. See Annotated version of Fig. 6A for all Fig. 6A references).
Regarding claim 21, Madan teaches the apparatus of claim 18, wherein the memory controller is operable to: identify that the first cell plate is located in a first position of the cell plate group; and identify that the second cell plate is located in a second position in the cell plate group. (See Claims 1-10 rejection analysis).
No art rejection provided for Claims 12-15, 19-20 but they are subject to NSDP double patenting rejection. See in the following.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
All claims 2-21 are subject to NSDP double patenting rejection.
11a.	Independent Claims 2, 11, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10403388 B2 or, claims 1-17 of U.S. Patent No. US 9941021 B2, in view of Specification disclosure of US 10403389 B2 and US 10861579 B2.
(analysis not shown)
11b.	Dependent Claims 3-10, 12-17, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10403388 B2 or, claims 1-17 of U.S. Patent No. US 9941021 B2, in view of Specification disclosure of US 10403389 B2 and US 10861579 B2.
(analysis not shown)
	It is best understood that various types of NSDP double patenting rejection can be formulated using various claim combinations from US 10403388 B2, US 9941021 B2, US 10403389 B2 and US 10861579 B2. Thus all these four (4) patents are subject to terminal disclaimer.
(At this point, due to language differences, some possible statutory double patenting rejection could not be imposed, but this area is subject for further review. Applicant’s co-operation is requested to check for any statutory double patenting issue in this regard).



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
McAdams (US 2012/0307545 A1): Fig. 5a-Fig. 5b disclosure applicable for all claims.
Seyyedy (US 5,680,344 A): Fig. 1-Fig. 12 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)